Citation Nr: 1138760	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected foot disability originally diagnosed as deformity of 5th toes of both feet with painful callus at base of 5th toes bilaterally.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2010.  This matter was originally on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Accordingly, this issue has been added as listed above. See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for a TDIU has been submitted).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board remanded the case for additional development.  Specifically, the Board directed that the Veteran be scheduled for a VA examination in order to ascertain the current severity of his service-connected deformity of the 5th toe of both feet with painful callus at the base of the 5th toes.  The examiner was asked to differentiate between symptoms or disability attributable to the Veteran's service-connected foot disability and those foot symptoms unrelated to the Veteran's service-connected foot disability and to describe whether the Veteran's service-connected deformity of the 5th toe of both feet with painful callus at the base of the 5th toes bilaterally was productive of less than moderate, moderate, moderately severe, or severe disability.

In January 2011, the Veteran underwent VA examination by Dr. T.T. at which time the Veteran was diagnosed as having capsulitis and bursitis of metatarsal phalangeal joints bilaterally, hallux valgus with bunions bilaterally, hammertoe deformity of the 4th and 5th toes bilaterally, pes cavus deformity, plantar fasciitis, and Achilles tendonitis of the right foot.  Dr. T.T. stated that he believed the Veteran should have a podiatry consult and noted that this was a moderately severe disability that was best assessed by a foot specialist.

In August 2011, the Veteran underwent a VA podiatry examination by Dr. R.M. at which time the Veteran stated, inter alia, that he felt needle/pins in his feet.  After physical examination of the Veteran, he was diagnosed as having bilateral metatarsalgia, hammertoes of the forth, second, and little toes bilaterally with mainly bilateral 4th and 5th toes affected, hallux valgus (right larger than left) with no symptoms, acquired claw foot with tenderness under metatarsal heads bilaterally and shortened plantar fascia, and frequent mild foot sprains (left greater than right).  In addition, Dr. R.M. noted bilateral weak foot with positive anterior drawer to the left ankle indicating unstable left ankle.     

In a September 2011 addendum, Dr. R.M. stated that the Veteran had noted mild to moderate bunion deformity to both feet as well as hammertoe deformities affecting both fourth and fifth digits.  In addition, Dr. R.M. reported that the Veteran complained of pain to plantar forefoot of both feet that affected his walking and stated that he used a cane for ambulation but presented to the clinic without any assisted device.  Dr. R.M. reported that she did not appreciate any pain on examination to the hind foot or along the Achilles tendon.  Dr. R.M. also reported that the Veteran had noted cavus foot to both feet which was most likely hereditary and not related to his military injury.  Dr. R.M. concluded that based on the available progress notes, reports, and imaging studies, the current severity of the fourth and fifth digits appeared to be unchanged since the January 2006 assessment with the exception of a new finding of mild deformity of the left second digit which was not documented previously in any of the available records.

Unfortunately, the Board must remand the case for clarification of which symptoms are related to the Veteran's service-connected bilateral foot disability.  Although Dr. R.M. opined that the pes cavus was not related to the Veteran's military foot injury and that he had no symptoms related to his hallux valgus, she did not offer an opinion as to whether the diagnosed bilateral metatarsalgia, bilateral weak foot with positive anterior drawer to the left ankle indicating unstable left ankle, or frequent mild foot sprains were related to the Veteran's service-connected foot hammertoes with callus at base of 5th toe bilaterally.  Further clarification is, therefore, required in this regard.

In addition, as noted above, entitlement to a TDIU has been raised.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities also include posttraumatic stress disorder (PTSD) rated as 50 percent disabling, right shoulder degenerative joint disease rated as 30 percent disabling, and residuals of left shoulder injury rated as 20 percent disabling.  The combined evaluation for compensation is 80 percent.

As such, there needs to be a determination as to whether his service-connected disabilities preclude substantially gainful occupation.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his feet that is not evidenced by the current record, to include all treatment records from Dr. Carpenter.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After the above has been accomplished, the claims file should be returned to Dr. R.M., the VA examiner who conducted the August 2011 VA examination.  If Dr. R.M. is unavailable, the claims file should be forwarded to a VA medical professional with similar medical expertise as Dr. R.M.  If it is felt that additional testing and examination is necessary, the Veteran should be scheduled for an additional VA podiatric examination. 

Based on the August 2011 VA examination findings and other evidence contained in the claims file or new examination, if necessary, the examiner should identify all symptoms associated with the Veteran's service-connected foot disability (deformity of 5th toes of both feet with callus at base of 5th toes bilaterally) to include symptoms associated with diagnoses of bilateral metatarsalgia, bilateral weak foot with positive anterior drawer to the left ankle indicating unstable left ankle, and frequent mild foot sprains.   

The examiner should also identify any neurological manifestations of the Veteran's service-connected bilateral foot disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis).  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).    

If possible, the examiner should indicate whether the Veteran's service-connected bilateral foot disability (including all associated symptoms) is moderate, moderately severe, or severe.

Finally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected bilateral foot disability.  The examiner should provide a complete rationale for any opinion provided.

3.  If entitlement to a TDIU cannot be granted based solely on the severity of the Veteran's service-connected foot disability, the Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities (PTSD, right shoulder degenerative joint disease, residuals of left shoulder injury, as well as bilateral foot disability).  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported.  Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

4.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The Board, however, takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


